Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 	Applicant’s response to restriction requirement of 10/25/22 is acknowledged. Applicant elected Group III (claims 16-20) and the following species (a glucoamylase variant having at least 70% identity to SEQ ID NO:3 with a substitution at position 365).
Claims 1-15 and species 1-7 etc. are hereby withdrawn as drawn to non-elected invention.
 	In response to restriction requirement, applicant argues that even though the Office considered instantly claimed glucoamylase variants as patentably distinct inventions, applicant disagrees and insists that said glucoamylase variants should have been restricted under election of species because (1) that such restriction as previously done by the examiner, deprives applicant of the benefit of an actual election of species and is tantamount to a refusal to examine a broad generic claim.
 	(2) If instant restriction requirement is maintained, applicant will not be able to protect their generic invention. This is because even if applicant filed multiple divisional applications in addition to instant invention to obtain coverage for each of the alleged subgroups, the claims of the divisional applications would be limited to the species of glucoamylases and the totality of the resulting fragmentary claims would not necessarily be equivalent to the original claim.
Therefore, applicant concludes that instant restriction requirement should be changed to election of species. 
In response to applicant’s first and second arguments, firstly it should be noted that restriction requirement was done consistent with what has been done in the parent cases of this application and in almost all said parent cases applicant hardly provided any traversal arguments (see for example parent case 14/351,469). Therefore, the examiner finds it puzzling as to why applicant suddenly remembered his rights to a generic claim.
 	Secondly, applicant is fully aware that instant glucoamylase variants (see claim 1) are of broad scope and they are not merely restricted to SEQ D NO:3  variants (from Penicillium oxalicum) but also read on  homologs of SEQ ID NO:3 having 70% thereto, wherein said homologs are directed to glucoamylases from many other sources than Penicillium oxalicum. 
 	Considering the limited time assigned to each application in the Office and in view of the fact that the search of all claimed variants of instant claim 1 from Penicillium oxalicum and many other sources (or DNA encoding them) requires hundreds of hours of searching and examination, applicant appreciates that changing instant restriction to election of species, results in time demands than go way beyond what is allocated to a single application and hence, imposes an undue burden of searching on the Office and the examiner.
Therefore, due to reasons explained above in addition to those provided in the previous office actions, restriction is maintained and is hereby made Final.

 					DETAILED ACTION
Claims 16-20 and the following species (a glucoamylase variant having at least 70% identity to SEQ ID NO:3 with a substitution at position 365) only, are under examination in the merits.
Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claims 16-20 all depend from non-elected subject matter (namely claim 1). Applicant is advised to write said claims 16-20 independently.  
It should also be noted that instantly elated species (position 365), is not listed among the mutants recited in instant claims. Applicant may consider introducing said mutation into the elected invention (claims).
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 (and its dependent claims 17-20) are directed to a genus of isolated polynucleotides encoding variant glucoamylases having at least 70% identity to SEQ ID NO:3 with at least a single substitution at position 365, wherein said variant could not be found in the disclosure.
The examiner could not find explicit support for any deletions and substitutions at position 365 in the specification and hence said variant (or DNA encoding it) is considered to be New Matter.
Applicant is advised to refer the examiner where in the original parent case said specific variant is recited .
Since said claimed polynucleotides (claim 16) are inadequately described, vectors,  expression constructs and host cells comprising them (claims 17-18) and methods of utilizing said host cells (claims 19-20) are also inadequately described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In claim 19, it is unclear what the phrase “which in its wild-type form produces” means and how said claim is different in scope than claim 20. 
Further, it is unknown how a wild-type cell has anything to do with a host cell that is transformed or transfected with DNA encoding the glucoamylase variants of claim 1 (as recited in the preamble) or instantly claimed invention. Applicant is reminded that If a wild type cell is producing the variants of claim 1, instant method claim 19 may be subject to 101 rejection.
Furthermore, the body of claim 19 does not refer to any polypeptides of claim 1 or the variant instantly claimed and hence, in claim 19 parts (a-b), it is unknown if applicant is referring to the polypeptide of the preamble or not. Appropriate clarification is required.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651